Case 9:18-cr-80111-RLR Document 181 Entered on FLSD Docket 05/28/2019 Page 1 of 4




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA


                                                              Case No. 18-CR-80111-ROSENBERG
  UNITED STATES OF AMERICA
      v.
  ERIC SNYDER,
  JOSEPH LUBOWITZ, and
  CHRISTOPHER FULLER,
               Defendants.
  _________________________________/

    MOTION FOR PRODUCTION OF BRADY AND GIGLIO MATERIAL RELATING
            TO GOVERNMENT EXPERT WITNESS KELLY J. CLARK

           Eric Snyder (“Snyder”), through undersigned counsel files this Motion for Production of

  Brady and Giglio Material Relating to Government Expert Witness, Kelly Clark. As grounds

  Snyder states the following:

           The Government filed its “Expert Disclosure” on September 24, 2018 identifying Dr.

  Kelly Clark as an expert witness it intends to call in its case in chief (D.E. 110). On October 28,

  2018 the Government provided by email what it described as a more detailed summary of Dr.

  Clark’s anticipated testimony. The October 28, 2018 summary letter was prepared by the

  prosecutor and subsequently reviewed by Dr. Clark and edited by Dr. Clark. According to the

  prosecutor Dr. Clark “concurs with its contents.” The admissibility of Dr. Clark’s testimony, as

  well as the scope of her testimony, is the subject of a separate Motion filed on this date.

           In reviewing Dr. Clark’s resume Snyder learned that Clark has been the Chief Medical

  Director at CleanSlate Centers in Northampton, Massachusetts since 2014. A Google search of

  that company revealed that on November 21, 2016 the company reached a $750,000 civil

  settlement with the United States Department of Justice resolving allegations that the company

  had been involved in “improperly prescribing Suboxone for opioid addiction treatment and
Case 9:18-cr-80111-RLR Document 181 Entered on FLSD Docket 05/28/2019 Page 2 of 4




  improperly billing Medicare.” According to a Department of Justice November 22, 2016 press

  release violations of the False Claims Act involving Medicare billing continued until April 2016.

  Since Dr. Clark’s resume reflects that she was the company’s Chief Medical Director during at

  least two years of the alleged fraud, Snyder is obligated to investigate Dr. Clark’s role, if any, in

  the alleged Medicare fraud, as well as her role in the detection of the fraud and any remedial

  steps taken. Undersigned has communicated the November 22, 2016 District of Massachusetts,

  United States Attorney’s Office November 22, 2016 press release to Prosecutor Hayes, who has

  provided a preliminary response to Snyder’s Brady request. By this application Snyder seeks a

  more formal and complete Brady response from the Government concerning Dr. Clark’s role in

  her company’s fraud. Snyder has no doubt that Prosecutor Hayes had no knowledge of the

  Medicare fraud involving Dr. Clark’s company prior to receiving the press release.

         In addition to the Medicare fraud issues relating to Dr. Clark’s company, Snyder seeks

  traditional Giglio materials concerning monetary and non-monetary compensation received by

  Dr. Clark and/or her company for her testimony on behalf of the Government in the instant case,

  as well as in other cases. Specifically, Snyder makes the following Brady/Giglio demands for

  production:

     1. All pleadings, correspondences and reports describing the CleanSlate fraud investigation

  and settlement possessed by the Government;

     2. All interviews, statements and correspondences in which Dr. Clark participated or was

  mentioned relating to the CleanSlate fraud;

     3. All reports, communications and memoranda describing Dr. Clark’s role, if any, in the

  CleanSlate fraud, discovery of fraud, internal investigation, and remedial actions;




                                                   2
Case 9:18-cr-80111-RLR Document 181 Entered on FLSD Docket 05/28/2019 Page 3 of 4




     4. All CleanSlate submissions to the Government concerning the fraud allegations and

  resolution of those allegations;

     5. The terms of the CleanSlate November 21, 2016 settlement;

     6. Any allegations of improper conduct involving Dr. Clark;

     7. The terms of any contracts between CleanSlate and the Government;

     8. All compensation paid to Dr. Clark, or on behalf of Dr. Clark, relating to her testimony in

  the Snyder case, or as an expert in any other case involving the Department of Justice, or any

  other federal agency.

         Wherefore, Eric Snyder requests that this Motion for Production of Brady and Giglio

  Material be Granted and that the Government be ordered to comply with said Order within

  fourteen days relating to Dr. Kelly Clark.

  Dated: May 28, 2019                                        Respectfully Submitted,

                                                             /s/BRUCE A. ZIMET, ESQ.
                                                             Florida Bar No. 0225053




                                                 3
Case 9:18-cr-80111-RLR Document 181 Entered on FLSD Docket 05/28/2019 Page 4 of 4




                           CONSULTATION WITH GOVERNMENT

         Undersigned has spoken to Department of Justice Attorney Hayes who informed

  undersigned that the Government will state its position concerning this motion in its written

  response to the Court.


                                                              /s/BRUCE A. ZIMET, ESQ.
                                                              Florida Bar No. 0225053



                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on May 28, 2019, I electronically filed the foregoing

  document with the Clerk of Court using CM/ECF. I also certify that the foregoing document is

  being served this day on all counsel of record or pro se parties, either by transmission of Notice

  of Electronic Filing generated by CM/ECF or in some other authorized manner authorized for

  those counsel of parties who are not authorized to receive Notices of Electronic Filing.


                                                              Respectfully Submitted,

                                                              /s/BRUCE A. ZIMET, ESQ.
                                                              Florida Bar No. 0225053
                                                              BRUCE A. ZIMET, P.A.
                                                              One Clearlake Centre
                                                              250 N. Australian Avenue
                                                              Suite 1400
                                                              West Palm Beach, FL 33401
                                                              Tel: (561) 508-7741
                                                              Tel: (954) 764-7081
                                                              Fax: (954) 760-4421
                                                              Email:
                                                              BAZ@BruceAZimetLaw.com




                                                  4
